DETAILED ACTION
This office action is in response to amendments filed on 06/06/2022. Claims 13-26 are pending. Claims 1-12 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/FR2019/050579, filed on 03/15/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. US 20110012544 A1 (Hereinafter “Schulz”), in view of Morita et al. US 20100127652 A1(Hereinafter “Morita”).
Regarding Claim 13, Schulz teaches a method for controlling a three-phase inverter (Fig. 1, 110) using a 120° control arrangement ([0066], 231-233 are spatially phase shifted (120 electrical degrees) from each other) associated with a PWM type control (Fig. 1, 200), the three-phase inverter being controlled by a controller (Fig. 105) and configured to power a motor (Fig. 1, 120) of a device carried on board an aircraft ([0042], mechanical air vehicles including aircraft and spacecraft), the motor being a permanent magnet synchronous motor (Fig. 1, 120) and comprising a stator (implicit), a rotor (implicit) and three motor windings (Fig. 1, 120A, 120B, and 120C) according to a 120° control arrangement, the rotor being designed to be driven in rotation relative to the stator when the motor is powered ([0046], An AC motor includes an outside stationary stator having coils supplied with alternating current to produce a rotating magnetic field, and an inside rotor attached to the output shaft that is given a torque by the rotating field), the three-phase inverter comprising three branches (Fig. 1, 115, 117, 119), each branch including a first switch and a second switch (Fig. 1, 182, 184, 186, 188, 190, 192), each branch being associated with a motor winding (Fig. 1, A, B, C), 
the first angular sector and the second angular sector having each an angle measure equal to 60° (Fig. 3A, shows all sectors 1-6 being of 360°, meaning each sector is 60°),
Schulz does not expressly disclose the method comprising:  when during a first time period in which an angle between the stator and the rotor is in a first angular sector of the 120° control arrangement, the first switch of a first branch of the three branches is controlled by a PWM signal or by a signal designed to control the first switch of the first branch in a passing state, and when, during a second time period in which the angle between the stator and the rotor is in a second angular sector of the 120° control arrangement, the first switch is controlled by a signal designed to control the first switch of the first branch in a blocking state, controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is, sufficiently long for the motor winding associated with the first branch to magnetically discharge.
	However, Morita teaches when during a first time period in which an angle between the stator and the rotor is in a first angular sector (Morita fig. 6, t0-t1) of the 120° control arrangement, the first switch of a first branch of the three branches is controlled by a PWM signal or by a signal designed to control the first switch of the first branch in a passing state (Morita [0171], The PWM control period is divided into pulse periods, each of which is the inverse of the predetermined carrier frequency, and the upper-arm switching element is turned ON during a predetermined pulse width period set in each pulse period and OFF during each pulse interval period. The PWM control is performed by adjusting the pulse width period), 
and when, during a second time period in which the angle between the stator and the rotor is in a second angular sector (Morita fig. 6, t1-t2) of the 120° control arrangement, the first switch is controlled by a signal designed to control the first switch of the first branch in a blocking state (Morita [0171], The PWM control period is divided into pulse periods, each of which is the inverse of the predetermined carrier frequency, and the upper-arm switching element is turned ON during a predetermined pulse width period set in each pulse period and OFF during each pulse interval period. The PWM control is performed by adjusting the pulse width period), 
controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e), sufficiently long for the motor winding associated with the first branch to magnetically discharge (Morita [0005], a recirculation diode (flywheel diode) is connected in a reverse parallel position with respect to each switching element to demagnetize the magnetic energy, which has accumulated in the inductance, through the flywheel diode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method comprising:  when during a first time period in which an angle between the stator and the rotor is in a first angular sector of the 120° control arrangement, the first switch of a first branch of the three branches is controlled by a PWM signal or by a signal designed to control the first switch of the first branch in a passing state, and when, during a second time period in which the angle between the stator and the rotor is in a second angular sector of the 120° control arrangement, the first switch is controlled by a signal designed to control the first switch of the first branch in a blocking state, controlling when the angle between the stator and the rotor leaves the first angular sector and enters the second angular sector, the second switch of the first branch to be in the passing state for a discharge time interval that is, sufficiently long for the motor winding associated with the first branch to magnetically discharge as taught by Morita, in the system of Schulz, so that part of the energy delivered to the circuit by the supply is stored in the motor's inductance. When an inductive load is driven, during chopping and during inversion of the diagonal of the bridge, there is always some recirculation current which allows this energy to discharge.
Regarding Claim 20, Schulz teaches a controller of a three-phase inverter (Fig. 1, 110) using a 120° control arrangement ([0066], 231-233 are spatially phase shifted (120 electrical degrees) from each other) associated with a PWM type control (Fig. 1, 200), configured to power a motor (Fig. 1, 120) of a device carried on board an aircraft ([0042], mechanical air vehicles including aircraft and spacecraft), the motor being a permanent magnet synchronous motor (Fig. 1, 120) and comprising a stator (implicit), a rotor (implicit) and three motor windings (Fig. 1, 120A, 120B, and 120C) according to a 120° control arrangement, the rotor being designed to be driven in rotation relative to the stator when the motor is powered ([0046], An AC motor includes an outside stationary stator having coils supplied with alternating current to produce a rotating magnetic field, and an inside rotor attached to the output shaft that is given a torque by the rotating field), the three-phase inverter comprising three branches (Fig. 1, 115, 117, 119), each branch including a first switch and a second switch (Fig. 1, 182, 184, 186, 188, 190, 192), each branch being associated with a motor winding (Fig. 1, A, B, C), 
the first angular sector and the second angular sector having each an angle measure equal to 60° (Fig. 3A, shows all sectors 1-6 being of 360°, meaning each sector is 60°),
Schulz does not expressly disclose the controller being configured to:  generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state.
	However, Morita teaches generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state (Morita [0175], FIG. 7(b) shows a case where the upper-arm switching element 51a is OFF during the period t0-t1 of FIG. 6);
and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state (Morita [0175], Due to the magnetic energy accumulated in the stator coil of the three-phase brushless DC motor 3, a flywheel current recirculates through the switching element 51d and the three-phase brushless DC motor 3 and the switching element 51e) for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch (Morita Fig. 7b) to magnetically discharge, when the first switch is controlled from the passing state to the blocking state (Morita [0005], a recirculation diode (flywheel diode) is connected in a reverse parallel position with respect to each switching element to demagnetize the magnetic energy, which has accumulated in the inductance, through the flywheel diode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller being configured to:  generate a first digital signal having two voltage levels capable of controlling a first switch of a first branch of the three branches from a passing state to a blocking state; and generate a second digital signal having a voltage level capable of controlling the second switch of the first branch in a passing state for a discharge time interval, the discharge time interval being sufficiently long for the motor winding associated with the first branch to magnetically discharge, when the first switch is controlled from the passing state to the blocking state as taught by Morita, in the system of Schulz, so that part of the energy delivered to the circuit by the supply is stored in the motor's inductance. When an inductive load is driven, during chopping and during inversion of the diagonal of the bridge, there is always some recirculation current which allows this energy to discharge.
Allowable Subject Matter
Claims 14-19 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant argues prior art does not teach each angular sector corresponds to an electric angle of 60 degrees. 
However, prior art to Schulz already teaches this in figure 3A, each angular sector has an angle equal to 60 degrees. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Said US 20140300303 A1 “SYSTEMS AND METHODS FOR ARC DETECTING AND EXTINGUISHING IN MOTORS” teaches an aircraft with a three phase inverter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-271-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846